Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Hunt County Appraisal District, Appellant            Appeal from the 196th District Court of
                                                     Hunt County, Texas (Tr. Ct. No. 79223).
No. 06-14-00024-CV        v.                         Opinion delivered by Chief Justice Morriss,
                                                     Justice Moseley and Justice Carter*
Horizons Ahead, LLC, Appellee                        participating.    Justice Carter, Retired,
                                                     Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render judgment in
favor of Hunt County Appraisal District.
       We further order that the appellee, Horizons Ahead, LLC, pay all costs of this appeal.


                                                      RENDERED JANUARY 9, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk